Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Garnishment—when garnishee is not entitled to retain money pending writ of error. A garnishee in an attachment action has no right after the attachment has been quashed, and an order discharging him as garnishee has been entered, to retain the money during the pendency of a writ of error where no supersedeas was allowed, and he was not a party to the writ of error, and no notice of its issuance had been served upon him, and the writ was never filed with the clerk of the court to which such writ issued. 3. Appeal and error, § 710*—what is effect of supersedeas. A supersedeas suspends the efficacy of a judgment, but does not, like reversal, annul the judgment.